DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terry W. Forsythe on 09/09/2022.

The application has been amended as follows: 

Claim 1 is amended as follows:
1.         (Currently amended)  A method, comprising:
extracting, with a computer, at least one keyword from a natural language description of an action which a user requests that a resource-provisioning system perform during a user session;
segmenting a user request requesting the action into a plurality of segments that include:
	a user segment that provides a user indicator;
	a timing segment that identifies a timeframe during which performing the action the user requested was attempted; and
	an action segment from which the at least one keyword is extracted;
training a classifier model to classify actions performed by the resource provisioning system using training data comprising a labeled search query as an input, wherein the classifier model is a multilayer perceptron or a neural network; 
determining a classification of the action based on a correlation value generated by [[a]] the classifier model 
identifying a request flow associated with the action based on the classification of the action; 
rank orderingidentified as corresponding to the request flow by applying a ranking model trained using machine learning to each of the plurality of system log entries, the user indicator, a timing indicator provided by the timing segment, and the at least one keyword; and
returning the rank ordered plurality of system log entries 

Claim 8 is amended as follows:
8.         (Currently amended)  A system, comprising:
a computer having at least one processor programmed to initiate executable operations, the executable operations comprising:
extracting at least one keyword from a natural language description of an action which a user requests that a resource-provisioning system perform during a user session;
segmenting a user request requesting the action into a plurality of segments that include:
	a user segment that provides a user indicator;
	a timing segment that identifies a timeframe during which performing the action the user requested was attempted; and
	an action segment from which the at least one keyword is extracted;
training a classifier model to classify actions performed by the resource provisioning system using training data comprising a labeled search query as an input, wherein the classifier model is a multilayer perceptron or a neural network; 
determining a classification of the action based on a correlation value generated by [[a]] the classifier model 
identifying a request flow associated with the action based on the classification of the action; 
rank orderingidentified as corresponding to the request flow by applying a ranking model trained using machine learning to each of the plurality of system log entries, the user indicator, a timing indicator provided by the timing segment, and the at least one keyword; and
returning the rank ordered plurality of system log entries 

Claim 14 is amended as follows:
14.         (Currently amended)  A computer program product, comprising:
a computer-readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations including:
extracting at least one keyword from a natural language description of an action which a user requests that a resource-provisioning system perform during a user session;
segmenting a user request requesting the action into a plurality of segments that include:
	a user segment that provides a user indicator;
	a timing segment that identifies a timeframe during which performing the action the user requested was attempted; and
	an action segment from which the at least one keyword is extracted;
training a classifier model to classify actions performed by the resource provisioning system using training data comprising a labeled search query as an input, wherein the classifier model is a multilayer perceptron or a neural network; 
determining a classification of the action based on a correlation value generated by [[a]] the classifier model 
identifying a request flow associated with the action based on the classification of the action; 
rank orderingidentified as corresponding to the request flow by applying a ranking model trained using machine learning to each of the plurality of system log entries, the user indicator, a timing indicator provided by the timing segment, and the at least one keyword; and
returning the rank ordered plurality of system log entries 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121